Opinion issued January 27, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–01–00825–CV




CLAUDE HUGH LLOYD, JR. AND CASSONDRA JEAN LLOYD,
Appellants

V.

NATIONSBANK OF TEXAS, N.A., SUCCESSOR FOR FIRSTREPUBLIC
BANK HOUSTON, Appellee




On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 95–057580




MEMORANDUM OPINIONAppellants Claude Hugh Lloyd, Jr. and Cassondra Jean Lloyd have failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of
case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Hanks.